DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/14/22 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rozek et al. (US Patent No. 5,022,312).
For reference character A-C refer to the following:

    PNG
    media_image1.png
    362
    642
    media_image1.png
    Greyscale

Regarding claim 1, the Rozek et al. (hereinafter Rozek) reference discloses an annular seal (48), comprising: 
a substantially planar first portion (A); 
a first angled portion (B) extending radially at a first angle from the substantially planar first portion (Fig. 6); and 
a second angled portion (C) extending radially at a second angle from the first angled portion (Fig. 6), wherein the first angle is at least 130 degrees and not great than 175 degrees (Fig. 6).
However, in the alternative, the Rozek reference fails to explicitly disclose the claimed angles.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the portions to have the claimed angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.





	
Regarding claim 2, the Rozek reference discloses the substantially planar first portion comprises an upper surface (upper surface of A), a lower surface (lower surface of A) opposite the upper surface, and an inner annular surface (inner surface of A) disposed between the upper surface and the lower surface that defines an opening through the seal (Fig. 6).
Regarding claim 3, the Rozek reference discloses the first angle is at least 135 degrees (Fig. 6).
Regarding claim 4, the Rozek reference discloses the first angle is not greater than 170 degrees (Fig. 6).
Regarding claim 5, the Rozek reference discloses the second angle is at least 130 degrees (Fig. 6).
Regarding claim 6, the Rozek reference discloses the second angle is not greater than 175 degrees (Fig. 6).
Regarding claim 7, the Rozek reference discloses the first angle and the second angle are designed such that a lower angled surface of the second angled portion is configured to contact a surface of a cylinder of the compressor (Fig. 6).
Regarding claim 8, the Rozek reference discloses the first angle and the second angle are designed such that the lower angled surface of the second angled portion is configured to be substantially parallel to the surface of the cylinder of the compressor (Fig. 6).
Regarding claim 9, the Rozek reference discloses the second angled portion (Fig. 6). MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 9 is anticipated by Rozek. The process by which the angled portions are made is not a patentable distinction.
Regarding claim 10, the Rozek reference discloses the seal structure, as claimed, and would be capable of an assembly load or installation force of at least 15 N when the seal is coupled with a piston and disposed within a cylinder of a compressor.
Regarding claim 11, the Rozek reference discloses the seal structure, as claimed, and would be capable of an assembly load or installation force of not greater than 50 N when the seal is coupled with a piston and disposed within a cylinder of a compressor.
Regarding claim 12-14, the Rozek reference discloses the invention substantially as claimed in claim 1.
However, the Rozek reference fails to disclose the material of the seal.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed material and ranges, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice or mechanical expedience and in order to provide the desired sealing pressure and sealing characteristics.  In re Leshin, 125 USPQ 416.
Regarding claim 15, the Rozek reference discloses the seal is capable for operation in a compressor and forms a fluid tight seal between the piston and a cylinder of the compressor (Fig. 1).
Regarding claims 16 and 19, the Rozek reference discloses the seal structure, as claimed, and would be capable of wearing not greater than 0.12 mm per 1000 hours for a duration of at least 1000 hours.
Regarding claims 17 and 20, the Rozek reference discloses the seal structure, as claimed, and would be capable of an operating life as measured at an operating speed of at least 1000 strokes per minute (SPM) of at least 10,000 hours.
Regarding claim 18, the Rozek reference discloses a compressor (Fig. 1), comprising: 
a cylinder (12); 
a piston (24) disposed within the cylinder; and 
an annular seal (48) at least partially received within a recess of the piston and comprising: 
a substantially planar first portion (A); 
a first angled portion (B) extending radially at an angle from the substantially planar first portion; and 
a second angled portion (C) extending radially at an angle from the first angled portion; 
wherein the annular seal forms a fluid tight seal between the piston and a cylinder of the compressor (Figs. 1,6), wherein the first angle is at least 130 degrees and not greater than 175 degrees (Fig. 6).

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the Rozek reference, the argument is not persuasive because the angle between A and B is 135 degrees and the angle between B and C is 135 degrees, as shown in the figures.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/           Primary Examiner, Art Unit 3675